WASHINGTON, Circuit Justice.
None of the cases cited by the plaintiff’s counsel apply to this. Those decided in the courts of Pennsylvania, are cases of discharges under the insolvent laws of other states, and they proceed upon the ground of comity and are governed by the rule of reciprocity. The New York courts do not acknowledge the validity of a discharge under the laws of a foreign country, or of the sister states; and refuse altogether, in those cases, to discharge on common bail. The case of Hayton v. Wilkinson [Case 0,272], decided in the circuit court of Maryland, is founded upon the law *350of Maryland, which discharges not only the person, hut the debt. In that case therefore, the learned judge, considering the question to he a very important one, very properly refused to decide it in the summary way in which it was brought before him, and left the defendant to idead his discharge.
But if in this case the court should refuse to release the defendant by permitting him to appear on common bail, he is without remedy notwithstanding his person is discharged under the insolvent law of this state. He could not avail himself of the discharge by plea, since the immunity being merely personal, could not be pleaded in abatement, or in bar of the action. In some of the cases that were cited, the court were influenced by the circumstance of want of notice to the plaintiff. But, none of those difficulties occur in this case. The debt was contracted in Pennsylvania, where the discharge of the defendant’s person took place. Notice of the defendant’s intention to take the benefit of the insolvent law, was duly given to the plaintiff, and he is even an assignee of the defendant's effects under that law.
The rule to discharge on common bail was made absolute, and that to quash the writ disclmi'ged.